DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2019/057256 filed 08/28/2019, which claims benefit of Application No. PCT/IB2018/056831, filed 09/07/2018, has been received and acknowledged. 

Claim Objections
Claim 23 is objected to because of the following informalities. The phrasing “is disposed along and entirety of” is considered to be grammatically incorrect. Until further clarification this phrase will be considered to mean “is disposed along an entirety of”. Appropriate correction is required.
Claims 26-28 are objected to as the claims refer to the “method of claim 15”. However Claim 15 is drawn to a cooling roll. Until further clarification these claims will be considered to refer to the method of claim 25. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (JPH-04346628-A, cited by applicant). 

Regarding Claim 15, Claim 21, and Claim 22, Araki teaches a cooling roll comprising an axle (Figure 1; paragraph [0008]). Araki teaches a sleeve having a length and a diameter (Figure 1; paragraph [0008]). Araki teaches the sleeve including from inside to outside, an inner cylinder having a periphery and an inner cylinder length (Figure 1; paragraph [0008]). Araki teaches a plurality of magnets on the periphery disposed along at least a portion of the inner cylinder length, each magnet being defined by a width, a height, and a length (Figure 1; paragraph [0008]). Araki teaches a cooling system surrounding at least a portion of said plurality of magnets (Figure 1; paragraphs [0007]-[0009]). Araki teaches the cooling system and the plurality of magnets being separated by a gap defined by a gap height, the gap height being a smallest distance between one of the plurality of magnets and the cooling system above (Figure 1; paragraphs [0007]-[0009]). 
With respect to the limitation of “the magnets having a magnet width such that the following formula is satisfied: gap height x 1.1 ≤ magnet width ≤ gap height x 8.6”, the examiner Claim 21, and Claim 22. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-
    PNG
    media_image1.png
    358
    340
    media_image1.png
    Greyscale
83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 16, Araki teaches the magnets as being permanent magnets (paragraph [0009]). 
Regarding Claim 17, Araki teaches the cooling system being made of a metallic part (paragraph [0009]) including at least two cooling channels, a coolant flowable through the at least two cooling channels (Figure 1; paragraphs [0007]-[0009]).
Regarding Claim 18, Araki teaches the cooling channels being disposed parallel to a cooling roll height (Figure 1; paragraphs [0007]-[0009]).
Regarding Claim 19, Araki teaches the cooling system including at least one injector for injecting a coolant in the cooling channel (Figure 1; paragraphs [0007]-[0009]).
Regarding Claim 20, the examiner points out that within Figure 1 of Araki only one injector for injecting a coolant (Figure 1). However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04. VI.
With respect to the limitation of “a plurality of injectors alternatively disposed on both side of the cooling channels” the examiner points out that Araki does not teach this feature. However, the examiner further points out the word “alternatively”, defined by Merriam-Webster as offering or expressing a choice, implies that this feature is optional within the instant claim. As such, the teachings within Araki (e.g., Figure 1, paragraphs [0007]-[0009]) are considered to meet the limitations within the instant claim.  
Regarding Claim 23, Araki teaches the plurality of magnets being disposed along an entirety of the inner cylinder length (Figure 1; paragraphs [0007]-[0009]).
Regarding Claim 24, Araki teaches the cooling system surrounding the plurality of magnets (Figure 1; paragraphs [0007]-[0009]).
Regarding Claim 25, Araki taches a method for cooling a continuously moving metallic strip, in an installation with at least one cooling roll as recited above within Claim 15, comprising attracting magnetically a portion of the metallic strip to the at least one cooling roll and putting the strip in contact with the at least one cooling roll (Figure 1; paragraphs [0006]-[0013]).
Regarding Claim 26, Araki only teaches the use of one cooling roll (Figure 1; paragraphs [0006]-[0013]). However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04. VI.
With respect to the limitation of “and the strip is in contact with the at least three cooling rolls at a same time” the examiner points out that should one simply duplicate the single roll into multiple rolls, the strip would be necessarily be in contact with the multiple of rolls at a same time. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Araki (JPH-04346628-A, cited by applicant) as applied to claim 15 above, and further in view of Imanari (U.S. 2010/0219567).  

Regarding Claim 27, Araki is relied upon for the reasons given above in addressing claim 15, and claim 25. However, Araki does not teach the cooling roll having a speed between 0.3 m·s-1 and 20 m·s-1. 
Imanari teaches a process line control apparatus and method for controlling the process line (abstract). Imanari teaches a cooling roll having a speed between 0.3 m·s-1 and 20 m·s-1 (paragraphs [0098]-[0099]). Imanari teaches these speeds, in part, enable the production of quality strip material (paragraph [0118]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Araki with the speeds of Imanari with the motivation of enabling the production of quality strip material. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Araki (JPH-04346628-A, cited by applicant) as applied to claim 15 above, and further in view of George (U.S. Patent No. 4,993,478). 

Regarding Claim 28, Araki is relied upon for the reasons given above in addressing claim 15, and claim 25. However, Araki does not teach the cooling system being made of a metallic part including at least two cooling channels, a coolant flowable through the at least two cooling channels, and flowing the coolant in the cooling channels in opposite directions in adjacent cooling channels. 
George teaches a uniformly-cooled casting wheel (abstract). George teaches a cooling system being made of a metallic part including at least two cooling channels, a coolant flowable through the at least two cooling channels, and flowing the coolant in the cooling channels in opposite directions in adjacent cooling channels (column 3, line 59 through column 4, line 2). George teaches this methodology provides a uniform pattern of cooling (column 3, lines 64-66). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Araki with the concepts of George with the motivation of providing uniform cooling. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                       


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735